The application of the above-named defendant for a review of the sentence of Ten (10) years on Count I and Five (5) years on Count II consecutively imposed on April 16, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentences be and remain as originally imposed except said sentences shall run concurrently.
We wish to thank Michael G. Barer, Montana Defender Project, for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert C. Sykes.